 



Exhibit 10.21

(BRUNSWICK LOGO) [c83280c8328000.gif]

2004 – 2005 STRATEGIC INCENTIVE PLAN (SIP)

              Purpose   Reward achievement of two year goals.
 
            Eligibility   Key managers and above identified on an individual
basis.
 
            Participation Level   Individual awards are based on salary paid in
final year of two-year performance period.
 
            Target Incentives   Sum of target incentive opportunity as a percent
of salary times salary for all eligible participants.
 
            Performance Measures   Funding to be based on performance versus the
following measures:

  Ø   60% overall Corporate Brunswick Value Added (BVA). BVA defined as profits
after-tax; reduced for cost of capital charge (capital to include working, fixed
and other assets; cost of capital will include debt and equity).    

  Ø   40% performance against Strategic Factors:    



  •   For Division employees based on Division’s strategic factor performance  
  •   For headquarters employees based on average of all Division results     •
  Factors include:



  •   Customer satisfaction   •   Growth in market share   •   Product
innovation (percent of sales from new products)   •   Employee satisfaction

             
Performance Levels:
           
Ø Threshold
  Ø   Minimum performance level supporting the funding of any variable incentive
pay.    
Ø Target
  Ø   Agreed upon performance level, typically tied to business plans for
performance period.    
Ø Stretch
  Ø   Performance necessary to support funding at twice target level.    
 
            Performance Period   Two-year overlapping performance periods will
be used.
 
            Overall Funding   Overall funding will be the sum of BVA funding and
strategic factor funding.
 
            Funding Review and Approval   The following steps will be taken to
review and approve funding:

  Ø   CFO will review actual results quarterly to evaluate established accruals.
   

  Ø   CEO will review performance at end of performance period and approve
funding or recommend funding to Human Resource and Compensation Committee.    

  Ø   Committee will review and approve funding.    
 
            Maximum Funding   None
 
            Individual Awards   Individual awards will be determined on a
discretionary basis using evaluation of individual performance for the
performance period, target incentives as a percent of salary and covered salary
(actual received for final year of performance period).
 
                Individuals must be employed through end of performance period
to receive an award, except those terminating due to death or permanent and
total disability will be eligible to receive awards.
 
            Timing of Award Payments   As soon as practical after financial
results are confirmed and appropriate approvals obtained.

Nothing contained in these materials constitutes or is intended to create a
promise of an individual incentive award or a contract of continued employment.
Employment is at-will and may be terminated by either the employee or
Corporation for any reason at any time.

 